



Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (the “Agreement”) is entered into
this 30th day of September, 2018 by and between Maiden Holdings, Ltd. (the
“Company”), and Arturo M. Raschbaum (“Executive”). WHEREAS, Executive is party
to an Employment Agreement entered into between the Company and Executive dated
as of November 1, 2011, as automatically extended on November 1, 2014 and
November 1, 2017 (the “Prior Agreement”);
                                    WHEREAS, during the course of his employment
with the Company, Executive has received grants of equity and equity-based
awards pursuant to the Company’s 2007 Share Incentive Plan, as amended and
restated from time to time (such awards, the “Awards”, and such plan, the
“Incentive Plan”);         WHEREAS, Executive has communicated his desire to
retire; and                    WHEREAS, the Company and Executive desire to set
forth herein their mutual agreement with respect to all matters relating to
Executive’s retirement and separation from service with the Company.        NOW,
THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:    1. Separation. Effective September 1,
2018 (the “Retirement Date”), Executive shall retire and separate from his
position as President and Chief Executive Officer, as well as any and all other
officer, director and committee positions with the Company and its subsidiaries,
at which time his employment with the Company and its subsidiaries shall
terminate. Such termination shall be treated as a termination without Cause for
purposes of any of the Company’s employment and benefit plans.                2.
Accrued Obligations. As soon as administratively practicable after the
Retirement Date or at such later time as shall be required under the terms of an
applicable compensation or benefit plan or agreement, Executive shall receive
any portion of Executive’s base salary that is accrued but unpaid as of the
Retirement Date, any accrued but unpaid vacation pay, any unreimbursed expenses
for which proper documentation is provided, and, except with respect to any
Awards and any separation benefits payable pursuant to the Prior Agreement, any
other vested amounts and benefits that are to be paid or provided to Executive
by the Company under the Company’s benefit plans, but which have not yet been
paid or provided (as applicable) (the “Accrued
Benefits”).                                                    3. Separation
Benefits. In consideration for Executive’s General Release of claims in
accordance with Section 7 below, Executive’s agreement to comply with the
Restrictive Covenants (as defined below) and other promises and agreements
herein, upon the Release Effective Date (or such later date, if required
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), the Executive will be entitled to receive an lump-sum cash
payment in an amount equal to $2,200,000.            4. Other Entitlements.
Executive and the Company agree that the amounts paid or payable pursuant to
this Agreement are in full satisfaction of any and all of the Company’s
obligations with respect to payments and benefits to Executive, including
without limitation any payments, benefits or entitlements under the Prior
Agreement or related to any Awards, whether or not granted under the Incentive
Plan. Without limiting the generality of the foregoing, Executive acknowledges
and agrees that all Awards (whether or not then vested and exercisable) will be
canceled and forfeited as of the Retirement Date. Notwithstanding anything in
this Agreement to the contrary, Executive remains bound by the covenants and the
provisions related thereto contained in Sections 5, 6, 7, 8 (the “Restrictive
Covenants”) and 9 of the Prior Agreement. Upon a Change of Control (as defined
in the Incentive Plan), Executive is released from all Restrictive Covenants.




--------------------------------------------------------------------------------








  
5. Tax Withholding. The Company may deduct from the amounts payable to Executive
pursuant to this Agreement the amount of all required federal, state and local
taxes required to be withheld pursuant to applicable law.
6. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation § 1.409A-1(b)(4), and for this purpose each payment shall constitute
a “separately identified” amount within the meaning of Treasury Regulation
§ 1.409A-2(b)(2). In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Executive’s “retirement” or “termination of employment,” such term
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code. Any reimbursement or advancement payable to
Executive pursuant to this Agreement or otherwise shall be conditioned on the
submission by Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
the Executive within 30 days following receipt of such expense reports, but in
no event later than the last day of the calendar year following the calendar
year in which Executive incurred the reimbursable expense. Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in‑kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in‑kind benefit pursuant to this
Agreement or otherwise shall not be subject to liquidation or exchange for any
other benefit. Notwithstanding any other provision of this Agreement, if (i)
Executive is to receive payments or benefits by reason of his separation from
service (as such term is defined in Section 409A of the Code) other than as a
result of his death, (ii) Executive is a “specified employee” within the meaning
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the date of the Executive’s
separation from service) for the period in which the payment or benefit would
otherwise commence, and (iii) such payment or benefit would otherwise subject
Executive to any tax, interest or penalty imposed under Section 409A of the Code
(or any regulation promulgated thereunder) if the payment or benefit would
commence within six months of a termination of Executive’s employment, then such
payments or benefits that would have otherwise been required to be made during
such six-month period will be paid to Executive (or his estate, as the case may
be) in one lump sum payment or otherwise provided to Executive (or his estate,
as the case may be) on the earlier of (A) the first business day that is six
months and one day after Executive’s separation from service or (B) the fifth
business day following Executive’s death.
7. General Release. As a condition to Executive’s receipt and retention of the
consideration described in Section 3 above, he shall execute the General Release
and Waiver attached hereto as Exhibit B hereto (the “General Release”) within 21
days after the Retirement Date, and not revoke the General Release within the
revocation period set forth in the General Release (the date the General Release
becomes irrevocable pursuant to its terms, the “Release Effective Date”).
Nothing contained herein or in the Restrictive Covenants shall prohibit or
restrict Executive (or his attorney) from responding to any inquiry by any
regulatory organization or governmental entity, or shall be interpreted so as to
impede Executive (or any other individual)


2

--------------------------------------------------------------------------------





from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, or any agency
Inspector General, or from making other disclosures under the whistleblower
provisions of federal law or regulation. Executive does not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be not required to notify the Company that such reports or disclosures have
been made.
8. Company Property. As of the Retirement Date, Executive shall, to the extent
not previously returned or delivered: (a) return all equipment, records, files,
documents, data, programs or other materials and property in Executive’s
possession, custody or control which relates or belongs to the Company or any
one or more of its affiliates, including, without limitation, all, confidential
information (within the meaning of the Restrictive Covenants), computer
equipment, access codes, messaging devices, credit cards, cell phones, keys and
access cards; and (b) deliver all original and copies of confidential
information, electronic data, notes, materials, records, plans, data or other
documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise, on Company equipment or Executive’s
personal equipment) that relate or refer in any to (1) the Company or any one or
more of its affiliates, its business or its employees, or (2) the Company’s
confidential information (within the meaning of the Restrictive Covenants) or
similar information. By signing this Agreement, Executive represents and
warrants that Executive has not retained and has or shall timely return and
deliver all the items described or referenced in subsections (a) or (b) above;
and, that should Executive later discover additional items described or
referenced in subsections (a) or (b) above, Executive shall promptly notify the
Company and return/deliver such items to the Company.
9. Cooperation.
(a) After the Retirement Date, Executive agrees to be reasonably available to
the Company or its representatives to briefly discuss matters relating to the
responsibilities he held during his employment.
(b) At all times prior to, on or after the Retirement Date, Executive shall
reasonably cooperate with any and all investigations or other legal, equitable
or business matters or proceedings which involve any matters for which Executive
worked on or had responsibility during his employment with the Company. This
includes but is not limited to testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any investigation, litigation, claims
or other disputed items involving the Company that relate to matters within the
knowledge or responsibility of Executive. Specifically, Executive agrees (i) to
meet with the Company’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party, and (iv) to
not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Executive acknowledges and
understands that his obligations of cooperation under this Section 9(b) are not
limited in time and may include, but shall not be limited to, the need for or
availability for testimony, and that Executive’s activity pursuant to this
Section 9(b) will be scheduled so that it does not unreasonably interfere with
the then-current professional obligations of Executive, if any. Executive shall
be compensated at the rate of $250 per hour for any such time spent assisting
the Company pursuant to this Section 9, and shall be reimbursed for reasonable
travel and other business expenses incurred by Executive at the request of the
Company.
(c) The Company shall indemnify and hold harmless Executive from and against any
losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorney’s


3

--------------------------------------------------------------------------------





fees and disbursements), judgments, fines, settlements, penalties and other
expenses actually and reasonably incurred by Executive in connection with any
and all claims, demands, actions, suits, or proceedings, civil, criminal,
administrative or investigative, in which Executive may be involved, or
threatened to be involved, as a party or otherwise, by reason of the fact that
Executive was employed by the Company or arising out of or incidental to the
business of the Company, to the maximum extent provided under the terms of the
Company’s charter and by-laws or any other applicable documentation, in
accordance with the terms and conditions set forth therein.
10.    Consequences of Breach. Executive agrees that the benefits provided
pursuant to Section 3 of this Agreement are conditioned on his compliance with
all of his commitments set forth in this Agreement, the Restrictive Covenants
and the General Release. In the event of any breach of this Agreement, the
Restrictive Covenants or the General Release by Executive, the Company shall
provide notice of such breach to Executive to allow him an opportunity to cure
such breach. In the event Executive fails to cure such breach within five days
after notice of such breach, the Company shall be entitled to discontinue and
recover all benefits paid or otherwise payable to Executive pursuant to
Section 3 of this Agreement. In addition, Executive acknowledges that the
provisions in the Restrictive Covenants are necessary to enable the Company to
maintain its competitive position and any actual or threatened breach thereof
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of any actual or threatened
breach of the Restrictive Covenants, the Company shall be entitled to injunctive
relief, including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorney’s fees and
court costs. The foregoing stipulated damages and remedies of the Company are in
addition to, and not to the exclusion of, any other damages the Company may be
able to prove.
11.    Enforceability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.
12.    Successors. This Agreement shall inure to the benefit of and be
enforceable by Executive and by Executive’s personal or legal representatives,
executors and administrators and by the Company and its successors and assigns.
In the event of the death of Executive while any amounts are payable to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s estate.
13.    Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
by a party hereto when delivered personally or by overnight courier that
guarantees next day delivery or five days after deposit in the United States
mail, postage prepaid to the following address of the other party hereto (or to
such other address of such other party as shall be furnished in accordance
herewith) if to the Company, to the President and Chief Executive Officer,
Maiden Holdings, Ltd., Ideation House, 2nd Floor, 94 Pitts Bay Road, Pembroke HM
08 Bermuda; and if to Executive, to the last known address of Executive in the
records of the Company, which Executive may update from time to time by way of
the notice procedure set forth in this Section 13.
14.    Entire Agreement. Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and with respect to Executive’s employment
with the Company, contains all the covenants, promises, representations,
warranties, and agreements between the parties with respect to Executive’s
separation from the Company and its subsidiaries and affiliates and all
positions therewith, and supersedes all prior


4

--------------------------------------------------------------------------------





employment or severance or other agreements between Executive and the Company
and its subsidiaries, whether written or oral, or any of its predecessors or
affiliates; provided, however, that Executive shall continue to be bound by the
terms of the Prior Agreement to the extent expressly set forth in this
Agreement. Except as otherwise provided herein, Executive acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by either party, or by anyone acting on behalf of either party, which is
not embodied herein, and that no agreement, statement, or promise relating to
Executive’s separation from the Company and its subsidiaries and affiliates that
is not contained in this Agreement shall be valid or binding. Executive
represents and acknowledges that in executing this Agreement, she does not rely,
and has not relied, upon any representation(s) by the Company or its agents
except as expressly contained in this Agreement. Any modification of this
Agreement will be effective only if it is in writing and signed by both parties.
15.    Waivers. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
16.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of New Jersey, without giving effect to the principles
of conflict of laws thereof. The Company and Executive hereby each consents to
the exclusive jurisdiction of the state and federal courts sitting in New
Jersey, with respect to any dispute arising under the terms of this Agreement
and further consents that any process or notice of motion therewith may be
served by certified or registered mail or personal service, within or without
New Jersey, provided a reasonable time for appearance is allowed. Each party
acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues, and therefore
each party hereby irrevocably and unconditionally waives any right such party
may have to a trial by jury with respect to any litigation directly or
indirectly arising out of or relating to this Agreement, or the breach,
termination or validity of this Agreement, or the transactions contemplated by
this Agreement. The parties further agree that any judgment, order or injunction
granted by any court within New Jersey shall be enforceable in any jurisdiction
in which the Company or its affiliates do business.
17.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.
[Signature Page to Follow]






















5

--------------------------------------------------------------------------------





WHEREFORE, the Company and Executive, by their signatures below, evidence their
agreement to the provisions stated above.
 
MAIDEN HOLDINGS, LTD.




___________________________________
Lawrence F. Metz
President and Chief Executive Officer


Date:
 






EXECUTIVE




___________________________________
Arturo M. Raschbaum


Date:

























                        


                            


6

--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE AND WAIVER
1. I, Arturo M. Raschbaum, in consideration of and subject to the performance by
Maiden Holdings, Ltd. of its obligations under the Separation Agreement, dated
September [], 2018 (the “Separation Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Separation Agreement.
2. I understand that any payments or benefits paid or granted to me under
Section 3 of the Separation Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive certain of
the payments and benefits specified in the Separation Agreement unless I execute
this General Release and do not revoke this General Release within the time
periods permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.
3. Except as provided in Sections 5, 6, and 12 below and except for the
provisions of the Separation Agreement which expressly survive the termination
of my employment with the Company, I knowingly and voluntarily (for myself, my
heirs, executors, administrators and assigns) release and forever discharge the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, and which arise out of or are connected with my employment
with, or my separation or termination from, the Company, including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters (all of the foregoing collectively
referred to herein as the “Claims”).
4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 3 above.
5. I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including Claims under the Age Discrimination


7

--------------------------------------------------------------------------------







in Employment Act of 1967. I acknowledge and agree that my separation from
employment with the Company shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claims, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Obligations, any severance benefits or other consideration to which
I am entitled under the Separation Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
affiliates, (iv) my rights under any equity awards that survive termination of
employment in accordance with the terms of the Separation Agreement; or (v) my
rights under any retirement plan that is “qualified” under Section 401(a) of the
Internal Revenue Code of 1986.
7. I hereby agree not to bring or participate in any class or collective action
against the Company and/or the other Released Parties that asserts, in whole or
in part, any claims that arose before I signed this General Release, whether or
not such claims (if brought by me individually) are released by this General
Release.
8. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become entitled to
the benefits provided under the Separation Agreement. I further agree that in
the event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in Section 3
above as of the execution of this General Release.
9. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
10.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
regulatory organization or any governmental entity. Notwithstanding anything to
the contrary contained herein, no provision of this General Release shall be
interpreted so as to impede me (or any other individual) from reporting possible
violations of federal law or regulation to any governmental agency or


8

--------------------------------------------------------------------------------





entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures under the whistleblower provisions


of federal law or regulation. I do not need the prior authorization of the
Company to make any such reports or disclosures and I shall not be not required
to notify the Company that such reports or disclosures have been made.
11.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in Section 3 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it.
12.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the terms of the Separation Agreement after the date hereof.
13.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
14.    BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(d) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;
(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;


9

--------------------------------------------------------------------------------





(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
SIGNED: __________________________
  Arturo M. Raschbaum
DATED: __________________________









10